Citation Nr: 1821645	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-17 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to individual unemployability (TDIU) on an extra-schedular basis prior to July 30, 2014.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel

INTRODUCTION

The Veteran served on active duty from March 25, 1987, to August 3, 1987, and from January 24, 2003, to November 22, 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision.

This issue was remanded by the Board for further development, which has since been conducted, in June 2014 and September 2016. 


FINDING OF FACT

Prior to July 30, 2014, the Veteran's service-connected disabilities did not prevent him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

Prior to July 30, 2014, the criteria for the assignment of TDIU due to service-connected disabilities have not been met.  See 38 U.S.C. §§ 1155 , 5107, 5110 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neither the Veteran nor his representative has raised any issues with the duty to notify or the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in Detroit, Michigan, in January 2014.  The Veteran has not alleged any deficiency with the conduct of his hearing as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2017).

Where these percentage requirements are not met, entitlement to benefits on an extra-schedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b) (2017).  The Board does not have the authority to assign an extra-schedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

Importantly, disability ratings are based on the average impairment in earning capacity resulting from the disability.  38 U.S.C.A. § 1155; see also 38 C.F.R. § 4.1.  For a Veteran to prevail on a claim for entitlement to TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough; the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As the Veteran was previously granted entitlement to TDIU, effective July 30, 2014, in a September 2016 Board decision, the Board only need consider at this time whether the Veteran is entitled to TDIU prior to July 30, 2014.  With regard to this period of time, the Veteran was service connected for limitation of left hip flexion, degenerative arthritis (10 percent) and lumbar spine, limitation of flexion, degenerative arthritis associated with limitation of left hip flexion, degenerative arthritis (20 percent).  As such, the Veteran's service-connected disabilities did not meet the percentage rating standards for TDIU prior to July 30, 2014.  38 C.F.R. § 4.16(a) (2017).  However, in the September 2016 remand, the Board referred this evidence to the appropriate VA officials for consideration of entitlement to TDIU on an extra-schedular basis under the provisions of 38 C.F.R. §4.16 (b).  See Bowling, 15 Vet. App. at 6.  

Having reviewed all the evidence of record, the Board finds that the evidence does not reflect that the Veteran is precluded from obtaining and maintaining gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities prior to July 30, 2014.

The Veteran filed this claim for TDIU in 2010 and indicated that he last worked full time in March 2010.  At that time, he had a delivery job with a trucking company.  Prior to that job, he worked driving trucks from October 2009 to May 2010.  From April 2007 to September 2008, he worked 30 to 40 hours per week doing delivery work.  On his April 2011 Social Security Administration (SSA) disability report, the Veteran reported that his job history included driving trucks, general labor, and working as a security guard.  He testified at the January 2014 Board hearing that his previous work experience included truck driver delivery and that his doctor told him that he was unable to drive vehicles or operate any kind of work machinery while taking Percocet for his pain. 

An April 2007 medical record from Dr. Wagner noted that the Veteran's pain medication comes with the warnings of impairment of mental and/or physical ability required for the performance of potentially hazardous tasks, e.g. driving, operating heavy machinery.  It was further noted, however, that this will vary from person to person and the dose. 
 
An October 2010 record from the Veteran's former employer at Heath-Mar Enterprises noted that he could not do heavy lifting or deliver anymore due to long rides in trucks or carrying stock in stores.  At that time, the Veteran was still working in the warehouse picking orders and checking in stock.

The Veteran underwent a VA examination in November 2010, at which he reported that he had been working part-time as a warehouse stocker and had missed less than 1 week of work during the past 12-month period due to his left hip and back pain.  It was further noted that the Veteran was able to still perform work duties with his diagnoses but with pain.  He would have difficulty with activities that required a lot of lifting, twisting, bending, or that required a lot of walking.  He would have no difficulties in a desk-work type job.  

In a February 2011 letter from the Veteran's former employer, he stated that the Veteran was working for him on a part-time basis for a while but was let go due to being absent and complaining of back pain.  Since his position in the warehouse could not avoid bending and lifting on a daily basis, it seemed the only option was to let him go. 

In a July 2011 Physical Residual Functional Capacity (RFC) Questionnaire, Dr. Wierenga noted that the Veteran had ankle pain, back pain, and degenerative joint disease.  She further noted that the Veteran was capable of working low stress jobs only due to pain medications.  She noted that the Veteran was likely to be absent from work more than 4 days per month as a result of impairments or treatment. 

A June 2012 SSA decision noted that the Veteran had the following severe impairments: degenerative disc disease of the lumbar spine, osteoarthritis of the left hip, and back pain.  This decision noted that the demands of the Veteran's past relevant work as a truck driver, delivery driver, spot welder, assembler, and sorter performed at a medium level of exertion and as a security guard, performed at light level of exertion, exceeded his residual functional capacity that provides for no more than sedentary level of exertion.  

Pursuant to the Board's Remand, an Administrative Review for Extra-Schedular Consideration under 38 C.F.R. § 4.16 by the Director of Compensation Service (Director) was completed in April 2017.  The Director noted the findings from the 2010 VA examination report assessing the Veteran's lumbar spine and left hip arthritis.  The Veteran was employed on the date of this examination as a part -time warehouse employee.  The Director noted that information in the claims file indicates the Veteran lost his part-time job in 2011 due to absenteeism and complaints of back pain.  However, the available evidence does not document which condition or conditions caused the absenteeism.  Frequent treatment for non-service connected hypertension, ankle, and foot problems were noted in the available evidence during that time period.  Dr. C. Wierenga completed a physical RFC indicating that the Veteran's ankle, knee, hip and back problems, in addition to anxiety, impacted his ability to work.  Dr. Wierenga further stated that the Veteran was capable of working a low stress job.  Service connection had not been established for anxiety or an ankle, knee, or foot problem.  The Director reviewed the Administrative Law Judge decision from 2012, which determined that the Veteran met the requirements for entitlement to SSA disability benefits in April of 2010.  The back and hip condition were the primary conditions utilized to make the SSA determination.  SSA indicated that improvement was expected and scheduled the Veteran for a review two years after the decision.  The Director also noted that none of the VA treatment records include an opinion supported by objective medical findings indicating that the Veteran's service-connected conditions prevented all employment prior to July 30, 2014.  The Director concluded by finding that entitlement to IU on an extra-schedular basis at any time prior to July 30, 2014, is not established.

Since the Director has considered this issue as required by 38 C.F.R. § 4.16(b), the  Board may address the merits of the Veteran's TDIU claim, to include on an extraschedular basis.  Wages v. McDonald, 27 Vet. App. 233, 239 (2015).  The Director's determination is not evidence, but merely another adjudication of the claim, and the Board will now review all the evidence, on a de novo basis, to determine if the benefit is warranted.  Id.

There is evidence suggesting the possibility that the Veteran could be unemployable due to his service-connected hip and back disabilities.  Specifically, the evidence of record, to include the Veteran's testimony and the April 2007 private medical record from Dr. Wagner, suggests that the Veteran's pain medications could impair his ability to drive or operate heavy machinery.  The November 2010 VA examination report suggested that the Veteran would have difficulty doing physical labor, and a February 2011 letter from the Veteran's former employer indicated that the Veteran was released from his position due to absence and back pain.  The Veteran's job history included driving trucks, general labor, and working as a security guard, which suggests that his previous work experience only includes work which requires some degree of physical labor and does not suggest he has the training or education to pursue sedentary employment.

While the Board has thoroughly considered this evidence, the Board finds the preponderance of the evidence is against the claim.  The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  However, the Board certainly looks to the medical evidence for opinions as to the effects of the Veteran's service-connected conditions on his ability to work.  In this case, none of the VA treatment records include an opinion supported by objective medical findings indicating that the Veteran's service-connected conditions prevented employment prior to July 30, 2014.  Although the Veteran apparently lost his part-time job as a warehouse employee in 2011 due, in part, to his complaints of back pain, it was also due to absenteeism and the available evidence does not document which condition or conditions caused him to be absent.  The medical records contemporaneous in time to him losing that job showed frequent treatment for non-service connected conditions, and the physical RFC by Dr. Wierenga as to the Veteran's ability to work included consideration of non-service-connected conditions (ankle, knee, anxiety).  Dr. Wierenga did not find the Veteran could not work solely because of his service-connected conditions, so that opinion carries no probative weight here.   

While the April 2007 private medical record from Dr. Wagner suggests that the Veteran's pain medications could impair his ability to drive or operate heavy machinery, this medical record does not actually indicate that the pain medications did impair his ability to drive or operate heavy machinery or that the medications were a factor in his losing his job.  Essentially Dr. Wagner's opinion was so speculative as to have no weight on this question.  While the Veteran's former employer at Heath-Mar Enterprises indicated in the October 2010 record that the Veteran could not do heavy lifting or deliver anymore due to long rides in trucks or carrying stock in stores, the Veteran was still able to work in the warehouse.  The November 2010 VA examination report suggested that the Veteran would have difficulty doing physical labor but again did not indicate that he was prevented from obtaining employment due to his service-connected back and hip disabilities.  

Therefore, while the evidence of record suggests that the Veteran would have had difficulty obtaining and maintaining jobs requiring physical labor prior to July 30, 2014, there is simply no persuasive evidence from this time period demonstrating that the Veteran's service-connected back and hip disabilities alone prevented him from maintaining employment or that these disabilities alone resulted in his losing his job.  The greater weight of the evidence is against finding that his service-connected conditions, either singly or in combination, rendered him unable to obtain and maintain gainful employment prior to July 30, 2014.  Therefore, the Veteran's claim of entitlement to a TDIU prior to July 30, 2014, is denied.

In denying this claim, the Board acknowledges that the record contains a June 2012 SSA decision, in which SSA determined that the Veteran has been disabled since April 29, 2010.  However, given the different standards utilized by VA and SSA, VA is not bound by a SSA determination.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (although VA is required to consider the SSA's findings, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA).  Hence, the Board's conclusion here was rendered independent of the SSA determination and based on a comprehensive review of the record.


ORDER

Entitlement to TDIU on an extra-schedular basis prior to July 30, 2014, is denied.  


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


